Citation Nr: 1014906	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for 
posttraumatic stress disorder (PTSD), in excess of 30 percent 
prior to October 12, 2007.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD from October 12, 2007.

3.  Entitlement to an extension of a temporary total 
disability evaluation beyond January 31, 2005 for residuals 
of injury of the left middle finger, based on the need for 
convalescence following surgery under 38 C.F.R. § 4.30 
(2009).

4.  Entitlement to a total disability evaluation based upon 
unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision the RO: 

(1) granted service connection for PTSD and assigned 
that disability a 30 percent disability rating effective 
from December 30, 2003; 

(2)  denied an extension of a temporary total disability 
evaluation beyond January 31, 2005 for residuals of 
injury of the left middle finger, based on the need for 
convalescence following surgery under 38 C.F.R. § 4.30;

(3) denied a claim for TDIU.

The Veteran perfected appeals as to each of the RO's three 
actions as reflected in the issues above.  

During the appeal, in a May 2008 rating decision, the RO 
increased the assigned disability rating for PTSD from 30 to 
50 percent, effective from October 12, 2007.  The initial 
rating claim, however, remains in controversy because the 
staged ratings before and from that date remain less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
issue on appeal has been recharacterized-bifurcated into two 
issues-to reflect consideration of whether a higher rating 
is warranted for PTSD at any point during the appeal period.

In the May 2005 rating decision, the RO denied the Veteran's 
claim for an extension of a temporary total disability 
evaluation beyond January 31, 2005 for residuals of injury of 
the left middle finger, based on the need for convalescence 
following surgery under 38 C.F.R. § 4.30.  The Veteran's 
claim on appeal pertains to that claimed extension beyond 
January 31, 2005. 

Subsequently, after a later surgery in 2005, in a May 2007 
rating decision the RO granted another temporary total 
disability evaluation under 38 C.F.R. § 4.30 for residuals of 
injury of the left middle finger, based on the need for 
convalescence following the later surgery, effective from 
December 12, 2005 to February 1, 2006.   
The Veteran did not initiate an appeal to claim an extension 
of this period of temporary total disability evaluation.  

The issue of entitlement to service connection for substance 
abuse secondary to PTSD has been raised by the record (in the 
report of a January 2008 VA examination), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 12, 2007, the Veteran's PTSD is not 
shown to be manifested by more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; the evidence does not show occupational and social 
impairment, with reduced reliability and productivity, or 
difficulty in establishing and maintaining effective work 
relationships.  

2.  From October 12, 2007, the Veteran's PTSD is not shown to 
be manifested by more than occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships; the evidence does not show deficiencies in 
most areas, or an inability to establish and maintain 
effective relationships. 
 
3.  There is no evidence indicating the Veteran had severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches with 
regular weight-bearing prohibited after January 31, 2005.

4.  The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD for the period prior to October 12, 
2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, Part 4, 
Diagnostic Code 9411 (2009).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD for the period from October 12, 2007 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, Part 4, 
Diagnostic Code 9411 (2009).

3.  The criteria for extension of the temporary total 
disability rating for convalescence beyond January 31, 2005, 
is not warranted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
4.30 (2009).

4.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between January 2004 and April 2009.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the disability rating, 
extension of temporary total disability evaluation, and TDIU 
claims on appeal and decided below.  The RO has provided 
adequate notice of how effective dates are assigned.  The 
claims were subsequently readjudicated most recently in a 
November 2008 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  In any event, 
the claimant has never alleged how any content error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, he has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA (including medical records 
associated with a Social Security Administration disability 
claim), and VA examination reports.  Findings from 
examination reports are adequate for the purposes of deciding 
the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal 
before a Veteran Law Judge, but did not request one. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Disability Ratings for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability require review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, supra.  Thus, in deciding the claim 
regarding the initial rating assigned for the Veteran's PTSD 
below, the Board has considered whether different ratings may 
be warranted for different time periods based on the evidence 
of record.  

The Veteran's statements and testimony describing the 
symptoms of his service-connected PTSD is deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 
4.126(a), a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2009).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that code, pursuant to the general rating 
formula, a 30 percent disability rating is warranted if there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. Id. 

A higher disability rating of 100 percent is assignable if 
there is evidence of more severe symptoms as cited under 38 
C.F.R. § 4.130.  Id.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows that GAF scores have been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this 
case.  A GAF score from 41 to 50 is defined as serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  A GAF score from 61 to 70 
represents some mild symptoms, or some difficulty in social 
or occupational functioning, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
DSM- IV.

On evaluating the condition of service-connected disability, 
if it is not possible to separate the effects of a service-
connected condition from that of a nonservice-connected 
condition, then 38 C.F.R. § 3.102 requires that reasonable 
doubt be resolved in the Veteran's favor; that is, any such 
ambiguity as to the origin of such signs and symptoms shall 
be attributed to the service-connected disability. Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 
52,698 (1996)).  Thus, in this case, if any symptoms cannot 
be distinguished as between service-connected and nonservice-
connected psychiatric symptomatology, the Board will consider 
both as service connected disability.  Id.  

The medical evidence material to the claim on appeal is 
contained in the reports of VA examinations in May 2005 and 
January 2008; and various VA and private treatment records 
dated from 2004 through June 2009.

A March 2005 VA psychiatry progress note shows that the 
Veteran was seen for a scheduled medical check visit.  At 
that time the Veteran reported that about two weeks before, 
he used THC (cannabis) and alcohol following a fire that 
burned down his rental apartment; and that he ran out of his 
medications about two weeks before, resulting in the return 
of some depressive symptoms.  The treatment provider 
commented that the Veteran was now back on his medications 
and doing better.  The report contains an impression of 
alcohol dependence, recent relapse; cannabis dependence, 
recent relapse; and subsyndromal depression/PTSD.  

The report of a May 2005 VA psychiatric examination shows 
that the Veteran reported current, constant symptoms of poor 
sleep, nightmares about combat experiences in Vietnam, 
nervousness, jumpiness, and anxiety.  The Veteran reported 
that his ability to perform daily functions during 
remission/partial remission was fair to poor.

The Veteran reported that he was receiving treatment for his 
psychiatric condition including medication of Quetiapine with 
minimal response and no side effects, and Fluoxetine with 
minimal response and no side effects.  He had not received 
psychotherapy within the past year, nor had he been admitted 
to a hospital for psychiatric reasons.  

On mental status examination, the Veteran was oriented within 
normal limits.  His appearance and hygiene were appropriate 
and behavior was appropriate.  Affect and mood were abnormal, 
with disturbance of motivation and mood.  His communication 
including speech were within normal limits.  Panic attacks 
were absent.  There were no delusion or hallucination 
histories presented, and no delusion or hallucination was 
observed at the examination.  There were no obsessional 
rituals and thought processes were appropriate.  Judgment was 
not impaired.  Abstract thinking was normal.  Memory was 
within normal limits.  There were no suicidal or homicidal 
ideations.  The examiner noted that the Veteran's house 
burned down recently in January 2005, and that the Veteran's 
indulgence of excessive alcohol and marihuana after that fire 
was documented. 

After examination the report contains an Axis I diagnosis of 
PTSD.  On Axis V, the GAF score was 50.  In relation to the 
PTSD diagnosis, the examiner found that the Veteran met the 
criteria for PTSD under DSM IV, with associated symptoms 
including persistently experiencing: recurrent recollection 
of the event, feeling as if the traumatic events were 
recurring, recurrent distressing dream of the event and 
intense distress at exposure to similar events.  The Veteran 
demonstrated persistent avoidance of the stimuli associated 
with the trauma: efforts to avoid thoughts, feelings or 
conversation associated with the trauma, markedly diminished 
participation in activities, effort to avoid activities that 
aroused the event, and restricted range of affect.  The 
Veteran had difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilance, and 
exaggerated startle response.

The examiner found that the disturbance caused distress or 
impairment in social, occupational, or other areas of 
functioning and was chronic.  The examiner opined that the 
current level of disability due to PTSD appeared to be mild 
to moderate.  The examiner opined that the reason the Veteran 
was unable to carry on the occupation of truck driver had to 
do with his eye problem.

The May 2005 VA psychiatric examination report concluded with 
the following remarks.  Mentally, the Veteran did not have 
difficulty performing activities of daily living.  He was 
unable to establish and maintain effective work and social 
relationships because of PTSD.  He had no difficulty 
understanding commands.  He appeared to pose no threat of 
persistent danger or injury to himself or others.

In a statement from a VA physician, dated in September 2007, 
she noted that the Veteran had been under her psychiatric 
care at a VA outpatient clinic since August 2006.  She noted 
that the Veteran was diagnosed with PTSD, and alcohol and 
cannabis abuse.  She noted that the Veteran endorsed symptoms 
of nightmares and flashbacks of combat experience, emotional 
distance, quick anger, social isolation, and poor sleep; all 
of which resulted in difficulty coping with daily issues.
 
The report of a January 2008 VA psychiatric examination shows 
that the Veteran reported complaints of trouble sleeping 
(falling asleep), nightmares, flashbacks, and depression, 
which were constant.  The Veteran reported that these 
symptoms resulted in not wanting to be around people, and an 
inability to keep a job.  The Veteran reported that he had 
been employed as a truck driver for 13 years, but was 
currently not working for the last 5 years because he lost 
his vision.

On mental status examination, the examiner made the following 
findings.  The Veteran was oriented within normal limits.  
His appearance, hygiene, and behavior were appropriate.  His 
affect and mood were abnormal, with depressed mood that 
occurred near-continuously and did not affect the ability to 
function independently.  The Veteran was unable to go out and 
socialize but can care for himself.  The Veteran reported 
that he may have crying spells or get angry.  His 
communication and speech were within normal limits.  

The Veteran showed difficulty understanding complex commands.  
He had trouble with serial sevens.  Panic attacks were 
absent, and there was no suspiciousness present.  There was 
no delusional history present, nor was delusion shown at the 
examination.  There was no hallucination at the examination, 
but the Veteran reported a history of hearing a hallucination 
(voice) in his house. 

Thought processes were appropriate and judgment was not 
impaired.  Abstract thinking was normal.  The Veteran's 
memory was impaired to a mild degree-forgetting names, 
directions, recent events, dates of events.  Suicidal and 
homicidal ideations were absent.  The examiner opined that 
there were behavioral, cognitive, social, affective, or 
somatic symptoms attributed to PTSD, and were described as 
being isolative.  

After examination, the report contains an Axis I diagnosis of 
PTSD; and alcohol dependence, which the examiner found to be 
due to the PTSD.  On Axis V, the GAF score was 67-depressed 
mood, insomnia, withdrawn.  The examiner opined that the 
Veteran had persistent symptoms of arousal resulting in 
difficulty falling or staying asleep.  The disturbance due to 
PTSD caused distress or impairment in social, occupational, 
or other areas of functioning.

The examiner remarked that the Veteran: did not have 
difficulty performing activities of daily living; was able to 
establish and maintain effective work/school and social 
relationships; was able to maintain effective family role 
functioning; had occasional interference with recreation or 
leisurely pursuits because he was isolative; had difficulty 
understanding complex commands because he had some trouble 
with concentration; and, appeared to pose no threat of 
persistent danger or injury to himself or others.  The 
examiner opined that the prognosis was fair.

An August 2008 VA psychiatry progress note shows that the 
Veteran ran out of medication several months before and had 
relapsed on cannabis in about March.  The Veteran endorsed 
symptoms of depressed mood, lack of energy, anxiety and 
difficulty in relationships, particularly when off 
medication.  The Veteran reported a history that he last 
worked in 1999 due to inability to drive a truck secondary to 
memory loss, irritability and depressed mood.  

The Veteran was casually dressed, calm, cooperative, and had 
a polite manner.  He had limited spontaneity, and had a 
depressed mood with congruent affect.  He denied any active 
suicidal or homicidal ideations.  He reported hearing and 
seeing things in the context of a flashback.  The report 
concludes with an impression of chronic PTSD; alcohol 
dependence, in partial early remission since February 2008; 
and cannabis abuse, relapsed in March 2008.  The Axis V GAF 
score was 50.  The treatment provider noted that the Veteran: 
had passive suicide ideation and had never made a suicide 
attempt; endorsed severe anxiety; and had reported 
hallucinations when using cannabis.

In a statement from a VA physician, dated in August 2008, she 
noted that the Veteran had been under her psychiatric care at 
a VA outpatient clinic since August 2006.  She noted that the 
Veteran had endorsed symptoms of flashbacks, trauma related 
nightmares, depressed mood, anhedonia, disrupted sleep 
patterns, emotional detachment, irritability, impaired 
concentration, and memory loss.  She stated that the Veteran 
last worked in 1999, when he drove a truck, and was forced to 
terminate his job due to persistent symptoms discussed above.  
The physician opined that the Veteran's symptoms continued to 
be chronic, and would currently affect his ability to 
maintain gainful employment.

Disability Rating Prior to October 12, 2007

On review of the foregoing, while these findings approximate 
the criteria for a 30 percent rating during the period prior 
to October 12, 2007, the objective findings of record are 
insufficient to warrant a rating in excess of 30 percent 
during that period.  

Prior to October 12, 2007, there is no documentation of 
symptoms identified in the criteria for the next higher (50 
percent) rating, such as thought disorder, speech problems 
(circumstantial, circumlocutory, or stereotyped speech), 
panic attacks more than once a week, difficulty in 
understanding complex commands or impairment of short- or 
long-term memory; and there is no indication that the Veteran 
had impaired judgment; impaired abstract thinking; or 
disturbance of motivation and mood to any great extent or 
over that considered in the criteria for a 30 percent rating.  
38 C.F.R. § 4.130.    

In sum, the Veteran does not have any set of symptoms 
approximating those ordinarily associated with the criteria 
for a 50 percent disability rating, such as those described 
above.  At the time of the May 2005 VA examination, the 
Veteran's memory, communication, and speech were within 
normal limits; his behavior was appropriate; and judgment was 
not impaired.  His abstract thinking was normal.  

VA treatment and examination record evidence in May 2005 
shows that the Veteran had recently lost his home due to a 
fire.  The treatment provider indicated that the fire loss, 
and recently running out of pertinent medication, was related 
to the Veteran's recent relapse in substance abuse.  By the 
time of the treatment visit, the Veteran was back on his 
medication and doing better.

Importantly, prior to October 12, 2007 the Veteran did not 
have difficulty in establishing and maintaining effective 
work and social relationships to any extent that would 
warrant a 50 percent disability rating under the relevant 
criteria.  38 C.F.R. § 4.130.  He did have some deficiencies 
in some of these areas during the relevant period, but those 
are contemplated in ratings lower than 50 percent.   

Further, although he was no longer working, to the extent the 
Veteran may claim to have an inability to work due to PTSD, 
in spite of his recent work history, the preponderance of the 
medical evidence of record does not show that his psychiatric 
disability rendered him with a disability picture consistent 
with "reduced reliability and productivity due to such 
symptoms as" those listed for a 50 percent rating, or 
consistent with "difficulty in establishing and maintaining 
effective work and social relationships."  

Although the May 2005 VA examiner did record that the Veteran 
was "unable to establish and maintain effective work and 
social relationships because of his PTSD", that sentence is 
for the most part inconsistent with the remainder of the 
opinions and findings of that examination.  Otherwise, the 
examiner found the Veteran's impairment due to PTSD to be 
mild to moderate, and the Veteran's main impairment resulting 
in the loss of his career in driving trucks, to be due to 
visual impairment.  

Further, while the May 2005 VA examiner assigned the Veteran 
a GAF score of 50, which by itself would suggest serious 
symptoms and impairment, that examiner specifically opined 
that the current level of disability due to PTSD was only 
mild to moderate.  The Veteran had no panic attacks, 
delusions or hallucinations, no suicidal or homicidal 
ideations, no inappropriate thought processes, no impaired 
judgment.  He had some problems with sleeping, irritability, 
hypervigilance, and exaggerated startle response.  The 
examiner opined that the reason the Veteran was unable to 
carry on the occupation of truck driver, had to do with his 
eye problem.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and lay evidence of 
record is against an evaluation in excess of 30 percent for 
PTSD at any time prior to October 12, 2007.  Consequently, 
the competent medical and lay evidence of record does not 
warrant the assignment of an initial rating in excess of 30 
percent at any time during that period.  In light of the 
above, there is no basis for assignment of an evaluation, to 
include any further "staged" ratings during that period.  See 
Fenderson, 12 Vet. App. at 126.

Disability Rating From October 12, 2007

The Board has considered whether the evidence discussed above 
meets or approximates the criteria necessary to warrant a 
disability rating in excess of the currently assigned 50 
percent for the period from October 12, 2007.  In this 
regard, the aforementioned statement received from the 
Veteran's treating physician, dated in September 2007 and 
received by the RO on October 12, 2007, noted the Veteran 
endorsed symptoms of nightmares and flashbacks of combat 
experience, emotional distance, quick anger, social 
isolation, and poor sleep; all of which resulted in 
difficulty coping with daily issues.  In a May 2008 rating 
decision, the RO assigned a 50 percent disability rating for 
the Veteran's PTSD, effective October 12, 2007.  

As shown in the discussion of evidence above, the evidence 
clearly does not generally show such requisite symptoms as 
follows: suicidal ideation; obsessional rituals; illogical 
speech; near continuous panic or depression; spatial 
disorientation or neglect of personal appearance and hygiene.  

Notably, throughout the period since October 12, 2007, the 
record does not show suicidal ideation except for one VA 
progress note in August 2008, in which the Veteran denied any 
active suicidal ideation, but the treatment provider noted 
that the Veteran had had passive suicide ideation without any 
attempt.  The record otherwise since October 12, 2007 
suggests that with respect to any suicide ideation, the 
Veteran was generally coping well with his PTSD symptoms.  

The January 2008 VA  examiner recorded a GAF score of 67 
associated with symptoms of depressed mood, insomnia, and 
being withdrawn.  That score in itself indicated merely mild 
symptoms, or some difficulty in social or occupational 
functioning, but generally functioning pretty well, and that 
the Veteran had some meaningful interpersonal relationships.  
DSM-IV.  In August 2008 a score of 50 was recorded, 
reflecting serious symptoms or impairment. Id.  

Again, during this period beginning October 12, 2007, the 
evidence shows overall that visual impairment is the main 
problem affecting the Veteran's ability to work as a truck 
driver.     

On review, the Board does not find that the objective 
findings of record are sufficient to warrant a rating in 
excess of 50 percent for the period from October 12, 2007.  
The Board does not find that the symptomatology approximates 
the criteria for the next higher disability rating of 70 
percent.  Id.  

That is, the objective findings of record do not include 
those meeting the criteria of being "with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships."  Id.  

Essentially none of these are shown, with the exception of 
one report of a passive suicidal ideation and recent 
complaint of hallucination, which is inconsistent with other 
medical evidence during this period.  More importantly, the 
Veteran is not shown to have an inability to establish and 
maintain effective relationships.  Id.  

To the extent he may have some deficiencies in some of these 
areas, such deficiencies are contemplated in ratings lower 
than 70 percent; and the objective medical evidence most 
nearly approximate the criteria for a 50 percent disability 
rating.  See 38 C.F.R. § 4.130.  The preponderance of 
evidence is against a grant of a disability rating in excess 
of 50 percent for PTSD for any period of time under review 
since October 11, 2007.  Hart, supra.

Conclusions

In reaching these determinations as to the disability ratings 
warranted since service connection for PTSD became effective, 
the Board has considered whether the Veteran's PTSD presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996).  
 
The Veteran's PTSD has not required frequent, or any, 
inpatient care; nor has the PTSD by itself markedly 
interfered with employment.  The evidence of record shows 
that the Veteran became unable to work as a truck driver when 
he failed the required qualifications due to his eye sight 
impairment.  The assigned current staged ratings adequately 
compensate the Veteran for the nature and extent of severity 
of his PTSD.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.



III.  Extension of 38 C.F.R. § 4.30 Benefits

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which 
is temporary in nature, such as that period of convalescence 
following surgery, governing regulation provides for 
temporary total disability ratings during convalescence.  38 
C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
treatment of a service-connected disability results in: 

(1) Surgery (including outpatient surgery after March 1, 
1989) necessitating at least one month of convalescence. 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited); or 
(3)  Immobilization by cast, without surgery, of one 
major joint or more. 

38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, 
or three months beyond the initial three months for any of 
the three reasons set forth above. Extensions of one or more 
months up to six months beyond the initial six months period 
may be made for reasons (2) or (3) above.  38 C.F.R. § 
4.30(b).

On November 10, 2004 the Veteran underwent surgical treatment 
of a left middle finger contracture.  At that time he 
underwent left middle finger contracture release, open 
proximal interphalangeal joint (PIP) capsulotomy, and 
tenolysis.  A temporary total disability evaluation was 
assigned from the date of surgery to February 1, 2005, a 
period of almost three months.

When seen on November 30, 2004, three weeks status post left 
middle finger flexion contracture release, the finger was 
doing well.  At that time the treatment provider removed the 
dressing and took out sutures in the clinic.  The provider 
commented that the "most distal Brunner triangular flap with 
some partial thickness ischemic changes but" was viable and 
should go on to heal without difficulty.  The provider 
commented that there was a "small constricted area on the 
dorsum near PIP, no evidence of dressing, suture, hair, 
etcetera."

On December 2, 2004, the provider noted that the stitches 
were taken out that day.  The diagnosis was Dupytrens 
Contracture repair.  The Veteran reported that his pain level 
was 7/10.  The examiner noted that the functional deficit was 
the limited use of the left hand.  The Veteran was instructed 
on active range of motion home exercise program; and on the 
splint purpose, wear schedule, and care and precautions.  The 
long-term goals were for the Veteran to be independent with 
home exercise program to minimize pain and maximize the 
function use of the left hand. 

When seen on December 9, 2004, the Veteran had pain of the 
left hand.  The pain intensity was 5/10, with a goal of 0/10.

When seen on December 14, 2004, there was no neurovascular 
deficit.  The provider opined that the Veteran should 
continue with a very strong therapy regime, and wear the 
splint only at night from then on, and the Veteran needed to 
continue to massage the incisions as recommended by 
occupational therapy.  The Veteran was to be seen back in 
four weeks for another follow-up.

A VA occupational therapy education note dated January 7, 
2005 contains notation that the condition looked better, and 
the Veteran reported a pain level of 0/10.  There was mild 
edema in the middle finger with the appearance of swan neck 
deformity.  The Veteran reported being compliant with the 
home exercise program but with complaints of pain on range of 
motion.  The report contains a diagnosis of Dupytrens 
Contracture repair.  Regarding upper extremity status, the 
report noted that both upper extremities had active range of 
motion within normal limits; intact sensation; and 5/5 muscle 
strength.  The functional deficit was limited use of the left 
hand.

The report of a January 7, 2005 VA occupational education 
note shows that the finger looked better, and the Veteran 
reported a pain level of 0/10.  Objective findings included 
that there was mild edema in the middle finger with the 
appearance of swan neck deformity.  The Veteran reported 
compliance with the home exercise program but with complaints 
of pain during range of motion.  The provider noted that the 
status of the upper extremities included that both upper 
extremities active range of motion was within normal limits, 
sensation was intact.

VA treatment notes on January 10, 2005 show that the Veteran 
had mild edema in the third finger of the left hand.  The 
report noted that the Veteran met short term goals including 
being independent with home exercise program in one session.

When seen on January 11, 2005, the Veteran reported minimal 
improvement.  He was currently in hand therapy weekly.  
Measurements of range of motion were taken and recorded in 
degrees as follows: extension metacarpophalangeal joint (MCP) 
of +5; extension PIP of -5; extension distal interphalangeal 
joint (DIP) of -10; flexion MCP of 60, flexion PIP of 50, 
flexion DIP of 60.  There was ulnar deviation secondary to 
scar tissue, for which massaging was recommended.  Another VA 
treatment note that day showed that the Veteran was stable.  
The Veteran reported pain of the left middle finger.

VA occupational therapy education notes dated March 22 and 
March 29, 2005 show that the Veteran reported compliance with 
the home exercise program.  He reported complaints that his 
finger gets stiff when he wears the splint; and that his pain 
level was 0/10.  Both upper extremities status were within 
normal limits.

VA treatment records in December 2005 show that the Veteran 
underwent further surgery on the left middle finger on 
December 12, 2005, in treatment of a diagnosed left middle 
finger scar contracture.

Review of the Veteran's medical records reflecting the 
pertinent time period beginning from November 10, 2004, shows 
that the Veteran did not meet the criteria for the extension 
of the convalescence rating at any point beginning in 
February 2005.  The records show that the Veteran continued 
to experience pain in 2005, and that further surgery was 
eventually considered later in 2005 and conducted in December 
2005.  

In the months following February 1, 2005, however, the record 
does not show that Veteran had met the criteria necessary for 
an extension of the temporary total rating under 38 C.F.R. 
§ 4.30.  There is no evidence that the condition included 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
at any point during the post surgical period beginning 
February 1, 2005.  He also did not have any major joint 
immobilized in a cast during this period.

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  The 
record shows that on November 10, 2004 the Veteran underwent 
left middle finger surgery which necessitated convalescence.  
The RO's grant of nearly three months of a temporary total 
rating reflects this factual situation.  However, in the 
absence of the conditions enumerated above, there is no legal 
basis for the assignment of additional convalescence benefits 
beyond that granted by the RO.  The preponderance of the 
evidence is against the Veteran's claim and the appeal must 
be denied.

IV.  TDIU

The Veteran is seeking a TDIU rating on the basis that as a 
result of impairment caused by the symptoms of his service-
connected disabilities, he is unable to follow a 
substantially gainful occupation.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2009).  Factors to be considered are the 
Veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is in effect for the following 
disabilities: 
(1)  PTSD, evaluated as 30 percent disabling prior to 
October 12, 2007, and currently as 50 percent disabling;  
(2)  residuals of injury of the left middle finger, 
currently evaluated as 20 percent disabling; 
(3)  gunshot wound of the right hand with limitation of 
motion, middle finger, muscle group IX, moderate 
(major), currently evaluated as 10 percent disabling;
(4)  residual scar, injury of the left middle finger, 
currently evaluated as 10 percent disabling;
(5)  shell fracture wound of the right anterior thigh, 
currently evaluated as zero percent disabling; and
(6)  residual scar, right index finger, currently 
evaluated as zero percent disabling. 

After combining these ratings under  38 C.F.R. § 4.25, prior 
to October 12, 2007, the Veteran did not meet the minimum 
schedular threshold requirement (of a combined disability 
rating of 70 percent or more) to be considered for a TDIU 
rating; for the period from October 12, 2007 these ratings do 
meet the minimum schedular threshold requirement since that 
date.  38 C.F.R. § 4.16(a), (b).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
Veteran's service-connected disability renders him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
Veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service- 
connected condition. See 38 C.F.R. § 4.19 (2008).  

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, precluded the 
Veteran from securing or following a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  
 
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21- 
1, Part VI, para. 7.09(a)(7) defines that term as "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Further, 
marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 
Vet. App. 342, 356 (2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's application for increased compensation based 
on unemployability submitted in January 2005 indicated that 
he was not able to work since 2002 due to symptoms associated 
with his service-connected disabilities of PTSD and residuals 
of gunshot wounds.  On the application form the Veteran 
reported that he completed four years of high school 
education.  He reported that he last worked full-time in 
2002, when his occupation was on the road truck driver.  In a 
number of statements received from the Veteran he asserts 
that he is unable to work due primarily to the service-
connected PTSD symptoms.  

The Board has reviewed and considered all of the competent 
medical evidence on file, which includes the reports of 
service treatment records, VA and private treatment records, 
and reports of VA examinations.  The most probative evidence 
on the issue of entitlement to TDIU is contained in reports 
of VA examinations dated in May 2005 and January 2008, which 
as discussed above, contain findings and/or opinions 
specifically addressing this question with respect to the 
impact of the Veteran's PTSD on his ability to work.  As 
discussed above, the evidence contained in these records 
reflect that the factor most significantly impacting the 
Veteran's ability to be employed was the nonservice-connected 
impairment of his vision, and not any psychiatric symptoms 
associated with his PTSD.  

Review of the remainder of the medical evidence on file shows 
no findings inconsistent with findings of these two VA 
examinations.  A review of the medical evidence pertaining to 
the remainder of the service-connected disabilities does not 
show that they are of a level of severity suggestive of 
impairment resulting in "sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

On consideration of the totality of the evidence on file, 
including the findings and opinions given at the two recent 
VA psychiatric examinations discussed above, the 
preponderance of the evidence is against the Veteran's claim 
that his service-connected disabilities have resulted in an 
inability to work.  

Basically, the competent evidence on file does not show that 
the Veteran's condition due to his service-connected PTSD, or 
due to his other service-connected disabilities, is of a 
level of severity suggestive of impairment resulting in 
"sufficient severity to produce unemployability."  Id.

There is one opinion suggesting the contrary with respect to 
the veteran's PTSD.  In an August 2008 statement, a VA 
treating physician stated that the Veteran last worked in 
1999 driving a truck, and was forced to terminate his job due 
to persistent symptoms associated with chronic PTSD, alcohol 
dependence in early remission, and cannabis abuse.  She 
opined that the symptoms "continued to be chronic, and would 
currently affect his ability to maintain gainful 
employment."

To the extent that statement suggests the Veteran stopped 
driving a truck due to his PTSD, it is inconsistent with the 
other evidence on file, which shows that the Veteran stopped 
working driving trucks due to his visual impairment.  
Moreover, the opinion that the symptoms "continued to be 
chronic, and would currently affect his ability to maintain 
gainful employment" is not the same as an opinion that the 
impairment resulted in "sufficient severity to produce 
unemployability."  Id.  As discussed above, the evidence 
overall does not show that to be the case.

The service-connected PTSD was evaluated above.  The 
evaluations continued in the determination above signifies 
the Board's determination as to the varying levels of 
impairment and impact on the ability to work during the 
relevant periods since service connection became in effect.  
The Board's decision is final on that matter subject to an 
appeal to the Court.

The Veteran has not recently raised a claim that an increased 
disability rating is warranted for any other disability, 
except for the service-connected residual scar, injury of the 
left middle finger.  He failed to perfect an appeal on an RO 
denial of that claim, however, and therefore that denial is 
now final.  A review of the evidence on file does not show 
that this or any of the physical disabilities impact the 
Veteran's ability to work so significantly as to warrant a 
TDIU.  Moreover, to the extent that there are other non-
service-connected disorders, such as eye impairment, none of 
the effects of such conditions may be considered in 
determining whether a grant may be made in this claim on 
appeal.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Notably, a September 2009 Social Security Administration 
(SSA) decision reflects that the Veteran himself asserted 
that his disability was due to blindness in the right eye, as 
well as to gunshot wounds to both hands and a hearing 
problem.  He did not cite any psychiatric disorder as a basis 
for his claim to SSA for benefits based on disability.  The 
decision reflects that the Veteran testified at a hearing 
that he stopped driving a truck in April 2003 because he 
failed his commercial licensing test.  A January 1995 
operative report for a failed corneal graft of the right eye 
shows that the Veteran reported that he was a truck driver 
and unable to work because of poor acuity.

In sum, the evidence does not show that the Veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. 
§ 4.16(b), the evidence does not show-even when considering 
the limitations and exacerbations due to the Veteran's 
service-connected disabilities-that some factor exists that 
takes this Veteran's case outside the realm of the usual so 
as to render impracticable his schedular ratings.

On this point, the schedular rating criteria are not shown to 
be inadequate to rate the Veteran's service-connected 
disabilities.  The five service-connected physical 
disabilities involving the right anterior thigh, and left and 
right hand-primarily 
three particular fingers of the hands-for the most part are 
rated below the maximum allowable under the relevant 
diagnostic codes.  See 38 C.F.R. Part 4, Diagnostic Codes 
5154, 5226, 7801, 7805 (2009).  While the evidence may show 
that the service-connected physical disabilities in 
combination may limit the Veteran to sedentary employment, 
this is insufficient by itself to show that service-connected 
disabilities preclude sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The preponderance of the evidence is 
against the claim that the Veteran is currently precluded 
from engaging in substantial gainful employment by reason of 
his service-connected disabilities.  A TDIU is limited to 
consideration of service-connected disabilities.  For the 
reasons set forth above, the Veteran's service-connected 
disabilities simply have not been shown to result in total 
disability.  Entitlement to TDIU is thus not established.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating for PTSD in excess of 30 percent 
for the period prior to October 12, 2007, is denied.

An initial disability rating for PTSD in excess of 50 percent 
for the period from October 12, 2007, is denied.

An extension of the temporary total rating for convalescence 
beyond January 31, 2005, is denied.  

A TDIU is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


